DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 31 Mar 2021 is acknowledged.
Claims 9-13 and 19-21 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 31 Mar 2021.
This application is in condition for allowance except for the presence of claims 9-13 and 19-21 directed to Group II non-elected without traverse.  Accordingly, claims 9-13 and 19-21 have been cancelled.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Claims 9-13 and 19-21 have been cancelled

Allowable Subject Matter
Claims 1, 4-7, 14-18, and 22 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art fails to teach or suggest a single-use pre-packaged sealed container having the particular dimensions and cleaning liquid volume recited by the instant claims. Closest prior art to claim 1 include: Gallem et al. (U.S. Pub. 2008/0006264), Post-Smith et al. (U.S. Pub. 2009/0200182), and Neuner et al. (WO Pub. 2016/026802).
Gallem teaches a device for cleaning a nebulizer membrane (Figs. 1-4B) but fails to teach or suggest the required dimensions of the instant claim 1.
Post-Smith teaches a container for holding a contact lens (e.g. Fig. 1 #104; ¶0024) but fails to teach the dimensions recited in instant claim 1. While Post-Smith does discuss a diameter value of as little as 5 mm (¶0024) that diameter is a size of a contact lens and not of receptacle 104. Understanding that the contact lens is to be completely submerged in solution 106 within receptacle 104 (¶0024) one having ordinary skill in the art would recognize that the diameter of the opening of receptacle 104 most be a degree larger than the diameter size of the contact lens. Further, Post-Smith does not discuss altering the opening size of receptacle 104 based upon a differential size of various contact lenses and one of ordinary skill in the art of contact lens would recognize that most contact lenses are greater than 10 mm in diameter. There is thus not a preponderance of the evidence that one having ordinary skill in the art of contact lens storage would have considered it prima facie obvious to form receptacle 104 with an opening diameter of from 6 to 8 mm as this size is smaller than 
Neuner teaches various embodiments of fluid reservoirs (Figs. 1-10) for interfacing with an aerosol generator of a nebulizer. While Neuner does include teaching of a fluid volume (Pg. 4) there is no teaching in Neuner of the diameter and depth as recited in instant claim 1. At best Neuner discusses a length of collar 10 (Pg. 3). The sizing measurements discussed for the length of collar 10 provide an indication that the sizing of reservoir 2 would be markedly larger than the dimensions recited in instant claim 1. There is thus not a preponderance of the evidence that one having ordinary skill in the art at the time of the effective filing of the invention would have considered it prima facie obvious to have modified Neuner to have included the dimensions recited by instant claim 1 without improper hindsight reasoning.
The claim is understood to recite the container with these particular dimensions based upon its intended use with a particular form of aerosol generator to perform a cleaning process. The prior art is not found to have taught or contemplated this specificity of dimensions at the time of the effective filing of the invention.
It is noted that the particular recitation at the end of claim 1 of the membrane being immersed in the cleaning liquid is read solely as a functional limitation which defines an intended condition of use (see MPEP 2114).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH D BOECKER whose telephone number is (571)270-0376.  The examiner can normally be reached on M-F 8:30 AM - 4:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH D. BOECKER/Primary Examiner, Art Unit 3785